DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on January 6, 2021.  Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, USPN. 2020/0125556.

Regarding claims 1-20, Yang discloses the following:
1. A method for data synchronization of multiple nodes, comprising (fig. 1, Yang, USPN. 20200125556):
receiving, by a master node in at least one master node in the multiple nodes, a write operation submitted by an application program (pars. 16, 18 and 48, requests from client to primary node, or master);
 packaging, by the master node, at least one data change log corresponding to the write operation into a block generated by the master node, and signing the block (figs. 2A-2C, pars. 48-50 pre-prepare primary, transaction is packed into a new block, and par. 52, signature by primary);
broadcasting, by the master node, the block to other nodes in the multiple nodes after signing the block (figs. 2A-2C, par. 48, verification and communicating back to primary node);
reading, by at least one synchronous node in the multiple nodes, the at least one data change log in the block, and executing at least one data change operation corresponding to the at least one data change log in the block, so as to complete the data synchronization (figs. 2A-2C, commit and reply, par. 50-53, multicast to nodes, consensus and obtain requests);
 and determining, by at least one node in the multiple nodes, an operation state of the block, so that the application program determines a state of the data synchronization according to the operation state of the block (pars. 59-60, latest states and nodes change has occurred).  

2. The method according to claim 1, further comprising: broadcasting, by each node of the multiple nodes except the master node, a confirmation reception message to other nodes in the multiple nodes after receiving the block, wherein the confirmation reception message comprises a confirmation reception signature of the node in the multiple nodes except the master node (pars. 53 and 58, broadcast/message confirmation and signature from other nodes).

3. The method according to claim 2, wherein the determining, by at least one node in the multiple nodes, an operation state of the block comprises: when a node in the at least one node satisfies a second preset condition, determining, by the node, the block as a confirmed block, and determining a height of a highest confirmed block as a confirmed block height (fig. 4, item 399, par. 61 and 64, change primary/master node after block height changes).

4. The method according to claim 3, wherein the second preset condition comprises: receiving, by the node in the at least one node, the confirmation reception message broadcast by a preset number of nodes in the multiple nodes except the master node, and determining, by the node in the at least one node, all blocks generated before the block as the confirmed block (par. 61, nodes committed and increased by one, hence the updated nodes included in the local copy are consistent).

5. The method of claim 1. further comprising: broadcasting, by a synchronous node in the at least one synchronous node, a confirmation execution message to other nodes in the multiple nodes after executing the at least one data change operation in the block, wherein the confirmation execution message comprises a confirmation execution signature of the synchronous node (pars. 53, 56 and 58, broadcast/message confirmation and signature from other node after executing the request).

6. The method according to claim 5, wherein the determining, by at least one node in the multiple nodes, an operation state of the block comprises: when a node in the at least one node satisfies a first preset condition, determining, by the node, the block as an irreversible block and determining a height of a highest irreversible block as an irreversible block height (fig. 4, item 399, par. 61 and 64, change primary/master node after block height changes, this process is based on some condition such as parameters).  

7. The method according to claim 6. wherein the first preset condition comprises: receiving, by the node in the at least one node, the confirmation execution message broadcast by all synchronous nodes in the multiple nodes; and determining, by the node in the at least one node, all blocks generated before the block as the irreversible block  (par. 61, nodes committed and increased by one, hence the updated nodes included in the local copy are consistent). 

8. The method according to claim 1, further comprising: sending, by the master node, a height of a block containing the at least one data change log corresponding to the write operation to the application program, so that the application program determines the state of the data synchronization according to the height of the block containing the at least one data change log corresponding to the write operation and the operation state of the block (fig. 5, par. 67, steps 510-515, backup of nodes/synchronization and determining/changing primary/master node and checking status for consensus verification of executing request).  

9. The method according to claim 1, further comprising: in the case that the at least one master node comprises one master node, when there is the at least one data change log at a certain time interval or the data change log reaches a certain number, generating, by the master node, the block, or in the case that the at least one master node comprises multiple master nodes, generating, by the multiple master nodes, the block in turn (figs. 3A-B, pars. 61 and 64, consensus verified transaction, or time based, is added to a new block by the master, and master node may change back and forth).

10. The method according to claim 1, wherein the executing at least one data change operation corresponding to the at least one data change log in the block comprises: executing a data change operation in each block according to an order of blocks; executing a data change operation in each block according to an order of data change logs in the block; or executing multiple unrelated data change operations concurrently (par. 54, order for packing transactions associated with the requests into a new block and arranging transactions in order).

11. The method according to claim 1, further comprising: broadcasting, by the master node, at least one verification data corresponding to the at least one data change log in the block while broadcasting the block, wherein the reading, by at least one synchronous node in the multiple nodes, the at least one data change log in the block, and executing at least one data change operation corresponding to the at least one data change log in the block comprises: verifying, by the at least one synchronous node, the at least one verification data, and when the at least one verification data is verified, reading, by the at least one synchronous node, the at least one data change log in the block, and executing the at least one data change operation corresponding to the at least one data change log in the block (pars. 48 and 50, consensus verifying blockchain transactions, execution of transactions, also see par. 52 regarding executing).

12. The method according to claim 1, further comprising: verifying whether data of the at least one synchronous node after executing the at least one data change operation in the block is consistent; and when the data of the at least one synchronous node after executing the at least one data change operation in the block is inconsistent, removing nodes with inconsistent data according to a preset strategy (fig. 4, item 399, pars. 58, 60, 61 and 64, verifying execution of nodes, not all nodes need to confirm, inconsistent node is removed or downgraded).

13. The method according to claim 1, further comprising: when a new node is added, reading, by the new node, all data change logs in all blocks sequentially and executing data change operations corresponding to all data change logs (par. 54, order for packing transactions associated with the requests into a new block and arranging transactions in order).

14. The method according to claim 1, wherein a new generated block comprises a digital digest of a previous block (par. 61, new node links to previous node).

15. The method according to claim 1, further comprising: forking a blockchain where the multiple nodes are located into at least two sub-chains, so that the master node packages a data change log corresponding to the write operation into a block of a corresponding sub-chain by category (pars. 43, 44 and 90, plurality of distributed blockchain nodes on a plurality of devices and/or a distributed ledger, distributed across a number of geographic locations equated to category).

16. A method for data synchronization of multiple nodes, comprising (fig. 1):
submitting a write operation to a master node in at least one master node in the multiple nodes, so that the master node packages at least one data change log corresponding to the write operation into a block generated by the master node (pars. 16, 18 and 48, requests from client to primary node, or master and figs. 2A-2C, pars. 48-50 pre-prepare primary, transaction is packed into a new block, and par. 52, signature by primary);
querying an operation state of the block from at least one node in the multiple nodes (figs. 2A-2C, commit and reply, par. 50-53, multicast to nodes, consensus and obtain requests and par. 48, communicate between primary and other nodes);
and determining a state of the data synchronization according to the operation state of the block (pars. 59-60, latest states and nodes change has occurred). 

17. The method according to claim 16, further comprising: receiving a height of a block containing the at least one data change log corresponding to the write operation from the master node, wherein the determining a state of the data synchronization according to the operation state of the block comprises (fig. 5, par. 67, steps 510-515, backup of nodes/synchronization and determining/changing primary/master node and checking status for consensus verification of executing request):
comparing a confirmed block height with the height of the block containing the at least one data change log corresponding to the write operation and when the height of the block containing the at least one data change log corresponding to the write operation is less than or equal to the confirmed block height, determining that the write operation is successfully written (fig. 5, par. 67, steps 510-515, backup of nodes/synchronization and determining/changing primary/master node and checking status for consensus verification of executing request), and/or comparing an irreversible block height with the height of the block containing the at least one data change log corresponding to the write operation (fig. 4, item 399, par. 61 and 64, change primary/master node after block height changes, this process is based on some condition such as parameters) and when the height of the block containing the at least one data change log corresponding to the write operation is less than or equal to the irreversible block height, being able to query (not actually doing it) a data state after executing the write operation from at least one synchronous node in the multiple nodes (fig. 4, item 399, pars. 58, 60, 61 and 64, verifying execution of nodes, not all nodes need to confirm, inconsistent node may removed or downgraded).

18. A computer device, comprising: a memory, a processor and a computer program stored on the memory and executed by the processor, wherein when the processor executes the computer program, the processor performs the following steps (fig. 1):
receiving, by a master node in at least one master node in the multiple nodes, a write operation submitted by an application program (pars. 16, 18 and 48, requests from client to primary node, or master);
 packaging, by the master node, at least one data change log corresponding to the write operation into a block generated by the master node, and signing the block (figs. 2A-2C, pars. 48-50 pre-prepare primary, transaction is packed into a new block, and par. 52, signature by primary);
broadcasting, by the master node, the block to other nodes in the multiple nodes after signing the block (figs. 2A-2C, par. 48, verification and communicating back to primary node);
reading, by at least one synchronous node in the multiple nodes, the at least one data change log in the block, and executing at least one data change operation corresponding to the at least one data change log in the block, so as to complete the data synchronization (figs. 2A-2C, commit and reply, par. 50-53, multicast to nodes, consensus and obtain requests);
 and determining, by at least one node in the multiple nodes, an operation state of the block, so that the application program determines a state of the data synchronization according to the operation state of the block (pars. 59-60, latest states and nodes change has occurred).  

19. The computer device according to claim 18, wherein the processor further performs the following step: submitting a write operation to a master node in at least one master node in the multiple nodes, so that the master node packages at least one data change log corresponding to the write operation into a block generated by the master node (pars. 16, 18 and 48, requests from client to primary node, or master and figs. 2A-2C, pars. 48-50 pre-prepare primary, transaction is packed into a new block, and par. 52, signature by primary);
querying an operation state of the block from at least one node in the multiple nodes (figs. 2A-2C, commit and reply, par. 50-53, multicast to nodes, consensus and obtain requests and par. 48, communicate between primary and other nodes);
and determining a state of the data synchronization according to the operation state of the block (pars. 59-60, latest states and nodes change has occurred). 

20. The computer device according to claim 19, wherein the processor further performs the following step: 
receiving a height of a block containing the at least one data change log corresponding to the write operation from the master node, wherein the determining a state of the data synchronization according to the operation state of the block comprises (fig. 5, par. 67, steps 510-515, backup of nodes/synchronization and determining/changing primary/master node and checking status for consensus verification of executing request):
comparing a confirmed block height with the height of the block containing the at least one data change log corresponding to the write operation and when the height of the block containing the at least one data change log corresponding to the write operation is less than or equal to the confirmed block height, determining that the write operation is successfully written (fig. 5, par. 67, steps 510-515, backup of nodes/synchronization and determining/changing primary/master node and checking status for consensus verification of executing request), and/or comparing an irreversible block height with the height of the block containing the at least one data change log corresponding to the write operation (fig. 4, item 399, par. 61 and 64, change primary/master node after block height changes, this process is based on some condition such as parameters) and when the height of the block containing the at least one data change log corresponding to the write operation is less than or equal to the irreversible block height, being able to query (not actually doing it) a data state after executing the write operation from at least one synchronous node in the multiple nodes (fig. 4, item 399, pars. 58, 60, 61 and 64, verifying execution of nodes, not all nodes need to confirm, inconsistent node may removed or downgraded).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of processing Nodes:  USPN. 20210132869

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 17, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153